WATERMAN, Circuit Judge,
with whom
IRVING R. KAUFMAN, Circuit Judge, joins (concurring partially with Chief Judge LUMBARD):
My brother Kaufman and I concur in that part of Chief Judge Lumbard’s opinion which holds that Goodis did not surrender his copyright in Dark Passage because of the Saturday Evening Post publication. We do not agree with his view that the defendant below is entitled to summary judgment on the issue of whether the contract between Goodis and Warner Brothers conveyed the right to make and broadcast a television series such as The Fugitive. Accordingly, on this branch of the case our holding is that of the majority.
The party to whom summary judgment is awarded must have shown “that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.” Fed.R.Civ.P. 56(c). The question presented here is whether the contract language demonstrates unambiguously that Goodis meant to convey to Warner Brothers the right to create a television series such as The Fugitive or whether a genuine issue of material fact exists as to what the parties intended by the language they used.
The rights which the contract conveyed to Warner Brothers “in said writings” included “the exclusive, complete and entire motion picture rights,” and “the right to broadcast and transmit any photoplay produced hereunder by the process of television * * * provided that such broadcasts and transmissions are given from the film of such photo-play and not directly from the performances of living actors.” The judge below held that the term “any photoplay produced hereunder” unambiguously included a television series of photoplays such as The Fugitive. Accordingly, he awarded summary judgment to the defendants.
We disagree. It is our holding that the contract language does not so clearly permit production of The Fugitive as to entitle the defendant to the grant of a summary judgment.
The language of the contract clearly conveys to Warner Brothers the right to make a movie of Dark Passage and to show that movie on television. Moreover, Paragraph 17 of the contract conveys the right to vary the plot and characters of Dark Passage in making that movie. The question before us, however, is whether the contract unambiguously fails to put any limits on the degree to which Warner Brothers could change or modify the original story while using the story’s characters.
In an appeal from summary judgment we must resolve all disputed questions of fact in favor of the appellant. Therefore, we accept appellant’s factual representations in the complaint and assume that The Fugitive television series took the characters in Dark Passage and, using the novel’s plot as a springboard, placed the characters the author created in a whole series of new plot situations developed by the motion picture company. It seems to us that the right to make “additions in * * * said writings” and in the characters and plot of Dark Passage does not necessarily go so far as to show that there is no genuine issue as to whether the characters of Dark Passage may be depicted in photoplay adventures which bear little relationship to the “said writings” of Dark Passage. Viewed in the context of the entire contract, the “additions” and “alterations” clauses of Paragraph 17 could be read in a more restrictive man*406ner to permit only those alterations necessary to adapt a written story to the medium of film. Similarly, use of the word “unlimited” with respect to the rights to alter and supplement could have been intended only to prevent Goodis from protesting that his story had been distorted or mutilated.
Among the reasons that have caused us to conclude that this case should not be decided without a full inquiry into the intent of the parties is that our disposition of this appeal may affect the interpretation of other contracts which convey some of the divisible rights in a given story but do not explicitly mention among the conveyed rights the right to make subsequent stories employing the same characters, i. e., “sequels” as such stories are called in the publishing industry. Too, a proper decision as to what the parties intended in this case may largely depend upon the general custom and expectations of authors and of members of the publishing, broadcasting, and film vocations. Because this case reaches us after a grant of summary judgment we have before us no evidence as to these customs and expectations. Many authors have used characters they created in one novel in a whole series of subsequent works; surely it would be rash of us to hold on summary judgment that the sale of rights in one of an author’s works ends, without specific mention that it ends, the author’s exclusive ownership of the valuable characters he created in that one work, when he may well desire to create sequels of his own using these same characters. Accord, Warner Bros. Pictures, Inc. v. Columbia Broadcasting System, 216 F.2d 945 (9 Cir. 1954), cert. denied, 348 U.S. 971, 75 S.Ct. 532, 99 L.Ed. 756 (1955).1
We further note, contrary to our brother Lumbard’s view, that the issue of the right of defendants to use the characters from Dark Passage in new plot situations was properly raised by appellant before the district court. The court below was not misled into thinking that The Fugitive contained no plot material beyond that of Dark Passage. Judge Mansfield noted in his opinion that the plaintiff asserted that the contract limited Warner Brothers’ rights to a photoplay made from the original story, so it is obvious that the judge understood plaintiff’s contention that The Fugitive was not identical to Dark Passage although it built upon that story’s theme and used the author’s characters.2 Moreover, common sense indi*407cates that the material used in a television series which was broadcast for one hour a week for more than one season could not possibly be confined to the limited material found in a single movie or in a short novel. The arguments made to this court were therefore properly raised below. Once plaintiff’s assertion was understood below, namely that Goodis had retained certain rights in the characters of Dark Passage, and that The Fugitive used these characters, it is certainly not crucial whether the complaint used the term of art “sequel” in referring to the television series.
Reversed and remanded for further proceedings below.

. In that case the original owners of the copyright to The Maltese Falcon had sold Warner Brothers the right to use that story in moving pictures, radio, and television. When the original owners subsequently used the characters developed in The Maltese Falcon in a new radio series, The Adventures of Sam Spade, Warner Brothers contended that the contract gave it the exclusive right to the use of the characters ns well as the exclusive right to the use of the original story in the specified media. The court, however, held that the assignment of copyright in the Falcon did not convey rights to the characters so that the rights in the characters remained in the author, citing Nichols v. Universal Pictures Corp., 45 F.2d 119 (2 Cir. 1930), cert. denied, 282 U.S. 902, 51 S.Ct. 216, 75 L. Ed. 795 (1931), and Warner Bros. Pictures, Inc. v. Majestic Pictures Corp., 70 F.2d 310 (2 Cir. 1934). Although the Ninth Circuit did not reach the question whether Warner Brothers could have used the characters of the Falcon in a new series even without an exclusive copyright — by asserting, in effect, that now the Falcon's characters were in the public domain — we think such a conclusion would be clearly untenable from the standpoint of public policy, for it would effectively permit the unrestrained pilfering of characters.


. Paragraph 16 of the complaint alleges that “defendant * * * had no rights in and to the broadcast of said writings or any part thereof by television except use of the original motion picture” which Warner Brothers had previously made from the novel, and Paragraph 17 alleges that United Artists, AVarner Brothers’ successor in interest, made a television series entitled Tiie Fugitive in breach of the contract. Paragraph 18 et seq. go on to allege and describe similarities between The Fugitive and Dark Passage in order to establish infringement. Judge Lumbard appears to assert that Goodis,’ in *407order thus to establish infringement, alleged such a substantial identity between The Fugitive series and Dark Passage that he concluded The Fugitive series to be a photoplay made from Dark Passage within the meaning of the contract. We disagree, for to trap a plaintiff in such a well-concealed pitfall would mark a return to dangerously technical methods of pleading.